The undersigned have reviewed the Compromise Settlement Agreement and the reasonableness of the attorneys fee requested by plaintiffs attorney. Plaintiffs attorney has shown good grounds to reconsider the amount of the fee. The undersigned find plaintiffs attorneys fee in the amount of thirty-three and one-third percent reasonable in view of the nature of the case, the time expended, and the customary fee allowed by the Commission.
Therefore, the portion of Deputy Commissioner Stephensons Order allowing a fee in the amount of twenty-five percent is hereby VACATED and it is hereby ORDERED that plaintiffs attorney shall receive a fee in the amount of thirty-three and one-third percent of the proceeds of the Compromise Settlement Agreement to be deducted from the lump sum and paid directly to plaintiffs attorney. All other portions of the Order filed December 20, 2000 shall remain in full force and effect.
                                   S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/______________ RENE C. RIGGSBEE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER